Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 02/19/21 as being acknowledged and entered.  By this amendment, claims 17-18 have been added and claims 1-18 are pending and claims 2-3 and 6-9 are withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The species elected by the applicant contains a method that forms both a first and second getter in the cavity between the wafers.  The claim language of independent claims 1 and 17 require the manufacturing of a first OR second getter.  The claim language of independent claim 1 requires the product to include a first OR second getter.  This itself is not problematic, in that the whole invention does not need to be in the claim language, however, the dependent claims refer to either the first or the second getter.   This poses a 112 issue because the dependent claims imply that both getters are required in claim 1 when it is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US PGPub 2017/0297904).
Claim 1:  Lin teaches (Fig. 2, 16) a method, comprising: bonding a microelectromechanical system (MEMS) wafer to a second wafer, the MEMS wafer (102) and the second wafer (204) having at least a first cavity (218 or cavity between 110 and 214) therebetween; and providing: a first getter on the second wafer in the first cavity and integrating the first getter with an electrode, wherein the electrode is disposed over the first getter and the electrode is distinct from the first getter; or a second getter (220) in the first cavity over a passivation layer (214) on the second 
Claim 4:  Lin teaches (Fig. 11-12) providing the second getter includes: etching a via (218) in the passivation layer (214); and depositing a second getter layer (220) of the second getter over the passivation layer and over the via [0019].  
Claim 10:  Lin teaches a system (Fig. 2, 16), comprising: a microelectromechanical system (MEMS) wafer bonded to a second wafer, the MEMS wafer (102) and the second wafer (204) having at least a first cavity (218 or cavity between 110 and 214) therebetween; and a getter (220), wherein the getter comprises:  21IVS-728D/I NVEP235USA a first getter provided on the second wafer in the first cavity and integrated with an electrode on the second wafer, wherein the electrode is disposed over the first getter and the electrode is distinct from the first getter; or a second getter (220) provided in the first cavity over a passivation layer (214) on the second wafer.  The claim language requires a first OR second getter, not both.  Lee teaches the second getter as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PGPub 2017/0297904).
Claim 11:  Lin teaches a first getter layer of the first getter is deposited on a metal layer; a barrier layer is deposited on the first getter layer; and one or more of the barrier layer, the first getter layer or the metal layer are patterned to form stacks.  “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim 12:  Lin teaches one or more of the stacks include the barrier layer, the first getter layer or the metal layer, the passivation layer is deposited around the stacks and selectively removed to expose the one or more of the stacks, and the barrier layer is selectively removed to expose the first getter layer.  “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim 13:  Lin teaches a via is etched in the passivation layer; a second getter layer of the second getter is deposited over the passivation layer and over the via; and a conductive layer is deposited over the second getter layer.  “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Claim 14:  Lin teaches the conductive layer and the second getter layer are patterned, and the conductive layer is etched to expose the second getter layer.  “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim 15:  Lin teaches a barrier layer is deposited on a metal layer;  22IVS-728D/I NVEP235USA a first getter layer of the first getter is deposited on the barrier layer; one or more of the first getter layer, the barrier layer or the metal layer are patterned to form stacks; one or more of the stacks include the first getter layer, the barrier layer or the metal layer; a passivation layer is deposited around the stacks and selectively removed to expose the one or more of the stacks; and the first getter layer is selectively removed to expose the barrier layer.  “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim 16:  Lin teaches a via is etched in the passivation layer; a conductive layer is deposited over the passivation layer and over the via; a second getter layer of the second getter is deposited over the conductive layer; the second getter layer and the conductive layer is patterned; and the second getter layer is etched to expose the .  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17-18 are objected to as be allowable once the 112 rejection is overcome. The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 17, specifically the combination of a producing a MEMS device that is formed by bonding a MEMS wafer to a second wafer so that two cavities are formed between them.  A getter layer is formed by depositing a conductive layer over a second getter layer, patterning the conductive layer and the second getter layer and etching the conductive layer to expose the getter layer, which resides on a passivation layer within the first cavity between the wafers.

Response to Arguments
Applicant's arguments filed 02/19/21 have been fully considered but they are not persuasive. Applicant argues that the prior art of record does not teach “integrating the first getter with an electrode, wherein the electrode is disposed over the first getter and or requires a second getter in the first cavity over a passivation layer on the second wafer.  The prior art of record teaches the two wafers, the cavity between them, and the second getter in the first cavity over a passivation layer on the second wafer as required by the claim language, therefore reading on the claims as currently presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Examiner, Art Unit 2814